DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on September 9, 2021.
Claims 1, 4-6 and 8 are amended. Claims 1, 2 and 4-10 are currently pending and have 
been examined.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 8 is directed to a method comprising a series of steps; claim 1 is directed to a system compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1 and 8 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of determining a type of currency based on the currency type selection, identifying inserted spare change according to the determined type of currency, generating deposit information of the inserted spare change, and determining whether or not the user information is simultaneously received with the deposit information.  The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices - payment) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as a “saving device” and “saving server”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “saving server” language, “determining” in the context of this claim encompasses the user manually verifying whether or not the user information is simultaneously received with the deposit information.  The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – a “user interface”, “saving device”, “saving server”, “server communicator”, “database”, and “user terminal” to perform the providing a currency type selection command, receiving deposit information of spare change and/or user information, and transmitting the saving code in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)).  In addition, the claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).


Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and 
(For performing verification checks) performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claims 2 and 8 recite wherein the saving device includes: an identification element 


Dependent claim 4 recites wherein the deposit manager receives a deposit identifier formed of 
numerals or characters of six digits or less input through the user interface, and generates 
deposit information including the deposit identifier and a total amount of the counted spare change. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “user interface”, “saving device”, “saving server”, “server communicator”, “database”, and “user terminal”, are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 5 recites wherein the information manager outputs a deposit receipt including 
the saving code and provides the deposit receipt to the user. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 

Dependent claim 6  recites wherein the saving server includes: a saving code manager 
generating a saving code corresponding to the deposit information when the deposit information is received, mapping a deposition identifier extracted from the deposit information to the generated saving code, and registering and storing the mapped deposition identifier in the database; a matching determiner determining whether or not the saving code received from the user terminal matches the generated saving code and determining whether or not the deposit identifier received from the user terminal matches the deposit identifier mapped to the saving code; and a saving manager saving the spare change when the saving codes match each other and the deposit identifiers match each other. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “user interface”, “saving device”, “saving server”, “server communicator”, “database” and “user terminal”, are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 7 recites wherein the saving manager receives user information and 
information on a type of saved currency from the user terminal, and changes the spare change into the type of the saved currency to store the spare change in a user account determined from the user information. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “user interface”, “saving device”, “saving server”, “server communicator”, “database” and “user terminal”, are as addressed in the Steps 2A2 and B in the 

Dependent claim 10 recites wherein, in the saving of the spare change, a total amount of the 
spare change corresponding to the deposit information is changed into cyber currency and is calculated based on a cyber exchange rate, and the cyber exchange rate is calculated based on a user level according to the user information or an actual exchange rate. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Independent claim 8 recites a system equivalents of claim 1 respectively and are similarly 
rejection using the same rationale as claim 1, supra.

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on September 9, 2021 have been fully considered but they are not persuasive. See infra 101 rejections for further details.
Applicant’s arguments, see page 8, filed on September 9, 2021, with respect to claims 1, 2 and 4-10 have been fully considered and are persuasive.  The Office communication mailed on August 4, 2021 acknowledges that "the 103 rejection is withdrawn based on the Applicant's arguments." Accordingly the § 103 of claims 1, 2 and 4-10 have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691